Citation Nr: 1821562	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  18-06 576	)	DATE
	)
	)

THE ISSUE

Entitlement to attorney fees from past-due benefits

(The compensation claim that has been perfected for appeal will be the subject of a later decision of the Board.) 

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty with the U.S. Army from October 1942 to December 1945.  He died in November 2012 and his widow was substituted as the claimant in a matter appealed to the Board of Veterans'Appeals (Board) to complete the processing of his claim.  The appellant and the Veteran's widow entered into a fee agreement in May 2017.

This matter comes to the Board on appeal from an October 2017 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Birmingham, Alabama, which determined that no attorney fees could be paid directly to the appellant because there was not an award of past-due benefits that resulted in a cash payment to the Veteran.  

The record also reflects that the Veteran had submitted a timely notice of disagreement (NOD) with respect to a January 2018 determination, which denied service connection for bilateral upper and lower extremity disorders, bradykinesia, and speech changes.  See VA Form 21-0958, dated February 15, 2018.  The Board notes that receipt of the NOD has been acknowledged by the RO in the electronic Veterans Appeals Control and Locator System (VACOLS) and is awaiting issuance of a statement of the case.  Accordingly, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS and the electronic claims file reflect that the NOD has been recognized and that additional action is pending at the RO with regard to this disability claim, Manlincon is not applicable in this case.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  Consequently, the Board will not further address this matter at this time, and these issues will be the subject of a later Board decision, if ultimately necessary.

The Board notes that an appeal has been perfected for the issue of entitlement to an increased evaluation for Parkinson's disease, but not yet certified to the Board.  VACOLS indicates that the AOJ may still be taking action on this issue as it remains in advance certification status.  So, the Board will not accept jurisdiction over it at this time  and it will be the subject of a subsequent Board decision.  

The underlying appeal on which the current claim seeking attorney fees was based was advanced on the Board's docket.  Consequently, the instant appeal is also advanced on the Board's docket.

FINDINGS OF FACT

1.  An August 2017 Board decision granted the Veteran's claim of entitlement to service connection for Parkinson's disease; a September 2017 rating decision implemented the decision, awarding a 30 percent disability rating.

2.  A fee agreement between the Veteran's widow and the appellant authorized payment of attorney fees from retroactive benefits to be paid to the Veteran by VA. 

3.  Due to the Veteran's receipt of non-service connected pension benefits, the higher benefit in this case, the grant of service connection did not result in a retroactive payment of VA compensation benefits to the Veteran.

CONCLUSION OF LAW

The criteria for direct payment of attorney fees to the appellant by VA have not been met.  38 U.S.C. §§ 5304, 5904 (2012); 38 C.F.R. §§ 3.700, 14.636 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, those duties do not apply to cases where the claimant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  Sims v. Nicholson, 19 Vet. App. 453 (2006).  Moreover, VA's duties to notify and assist do not affect matters limited to statutory interpretation, as in this case.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, discussion of VA's duties to notify and assist is not required in this case.

Law and Analysis

The appellant is an attorney who represented the Veteran's widow (claimant) in an appeal involving service connection for Parkinson's disease.  She asserts that she is entitled to attorney fees based on the award of past-due benefits to the Veteran resulting from the grant of service connection and assignment of a 30 percent evaluation for Parkinson's disease.

A VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C. § 5904(d).  The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C. § 5904(d)(1).  An attorney is precluded from claiming as a fee a portion of the future monthly benefits that will be paid to the veteran.  Further, a fee pursuant to a statutory fee agreement is to be paid to the attorney by VA directly from any past-due benefits awarded on the basis of the claim.  38 U.S.C. § 5904(d)(2)(A)(i).

According to the implementing regulations of the pertinent statute, VA will honor such an agreement only if (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of past-due benefits awarded, (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant, and (3) the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 C.F.R. § 14.636(h)(1)(iii).

The Board notes, in passing, that, on December 22, 2006, 38 U.S.C. § 5904 was amended by the Veterans Benefits, Health Care, and Information Technology Act of 2006, but only for those claims filed 180 days after the passage of the Act. Pub. L. No. 109-461.  VA promulgated regulations implementing that Act on May 22, 2008.  Those regulations, effective June 23, 2008, replaced 38 C.F.R. § 20.609 with 38 C.F.R. § 14.636.  Those changes apply to fee agreements entered into on or after June 23, 2008.  73 Fed. Reg. 29,852, 29,866 (May 22, 2008).  In this case, the fee agreement was entered into in May 2017.  Thus, the newer regulations are applicable to this decision.

A "past-due benefit" is defined as "a non-recurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA [AOJ] . . . or the lump sum payment that represents the total amount of recurring cash payments which accrued between the effective date of the award . . . and the date of the grant of the benefit by the [AOJ], the Board of Veterans' Appeals, or an appellate court."  38 C.F.R. § 14.636(h)(3).

In the present case, the underlying claim of entitlement to service connection for Parkinson's disease was granted in an August 2017 Board decision.  That decision was implemented by a September 2017 rating decision which then assigned a 30 percent rating for Parkinson's disease, effective June 2010.

In an October 2017 administrative decision, the RO denied payment of attorney fees to the appellant because the Veteran's widow was not in receipt of retroactive benefits.  It was explained that although the decision awarded compensation, there were no past-due benefits payable because the Veteran had been in receipt of non-service connected pension, in the amount of $1,949.00 per month and that the 30 percent compensation would have only paid $421.00 per month.  Since the pension amount was the greater benefit, a retroactive payment was not made.  As a result, there were no accrued benefits payable and therefore no fees were payable to the attorney.  

The record in this case shows that the Veteran was in receipt of non-service connected pension benefits throughout the period pertinent to this appeal; this is not in dispute.  Applicable law generally provides that not more than one award of pension or compensation will be made concurrently to any person based on his service.  38 U.S.C. § 5304; 38 C.F.R. § 3.700.  Therefore, VA compensation benefits were withheld to the extent that they were duplicative of and less than the VA pension already issued to the Veteran.  

The appellant, citing to Snyder v. Nicholson, 489 F.3d 1213 (Fed. Cir. 2007), noted that the Court found that VA's regulations, limiting attorney fees to the amount resulting in a cash payment, were not in line with the plain language of the statue.  In that case the Veteran received compensation benefits, but the law did not permit him to receive the money because of his incarceration.  She also referred to the Court's decision in Jackson v. McDonald, 635 Fed Appx. 858, 860-861 (Fed. Cir 2015) which found that the attorney was entitled to a fee where the veteran had died before ever receiving his past due benefits.  She noted that the Court "rejected the Department's interpretation that the amount of an 'award' as used in § 5904, depended on 'the amount actually payable' to the Veteran."  Based on her understanding of the statute and Snyder, the appellant asserts that an attorney's fee in a withholding agreement is based on the "total amount of any past-due benefits awarded on the bases of the claim" whether that results in any money actually being paid to the Veteran.  

In her statement, the appellant suggests that attorney fees may be granted even when there is no actual payment to a claimant.  The Board disagrees, and finds that the circumstances in this case are distinguishable from the circumstances in the Snyder and Jackson cases.  In Snyder the VA had substantially reduced the attorney's fee when it reduced the actual retroactive payment to the veteran from about $93,000 (based on compensation with a 70 percent disability rating) to the 10 percent disability rate of compensation allowed for incarcerated veterans.  The Court held that VA's payment to the attorney should have been calculated on the amount of benefits awarded to the veteran without consideration of the reduction due to the veteran's incarceration.  In other words, the issue involved revolved around the amount of the retroactive benefits for purposes of determining the proper attorney fee.  In Jackson, the Court found that past-due VA compensation benefits had been awarded even though the Veteran could not actually receive the past-due benefits because of his death.  However even more importantly the Court found that "[a]s a straightforward factual matter," that award of past-due benefits to the Veteran had resulted in a cash payment from which the attorney fee could be deducted.  

In this case, the award that the Veteran received in this case is not retroactive "payment" of "past-due benefits."  Although the establishment of service connection for Parkinson's disease represents a theoretical "award," because the Veteran was in receipt of VA pension benefits, he was ineligible to receive both compensation and pension from VA under 38 C.F.R. § 3.700.  So, because of that, the RO withheld the VA compensation benefits as those benefits were less than the Veteran's VA pension benefits.  As a result, the award did not result in a retroactive benefit payment to be made by VA to the Veteran, and by extension, there was no cash payment as required by 38 C.F.R. § 14.636(h)(1)(iii).  

In sum, VA is not authorized to calculate or pay attorney fees except to the extent that a cash payment of "past-due benefits" is awarded.  The relevant statute provides no exception for payment of attorney fees by VA "as if" there were a monetary award of past-due benefits.  The present case is one in which there was no "cash" award of VA benefits, despite a favorable outcome on the claim, and such a circumstance is contemplated by the applicable regulation.  As there was no cash payment of past-due benefits awarded in this case, the appeal for eligibility for direct VA payment of the attorney fee must be denied.


ORDER

Entitlement to attorney fees is denied.




_______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



